Citation Nr: 0716252	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-44 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for a service-
connected right lower parietal scalp scar.

3.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected left anterior iliac region donor site 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from June October 1966 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for PTSD and 
denied increased evaluations for the veteran's scar 
disabilities.  Subsequent to the March 2004 denial, the RO, 
in a September 2004 decision, increased the evaluation for 
the veteran's left anterior iliac region donor scar from 
noncompensable to 10 percent disabling, effective November 
21, 2003.

The issue of entitlement to a compensable evaluation for a 
right lower parietal scalp scar is addressed in the REMAND 
portion of the decision below and is REMANDED to the Agency 
of Original Jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent clinical evidence of record establishes the 
occurrence of an in-service stressor, but does not 
demonstrate that the veteran has a current PTSD diagnosis.

2.  The veteran's scar is manifested by a small, nonpainful 
area on the left iliac that does not limit motion or 
function.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for a left anterior iliac region donor site scar have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.118, Diagnostic Codes 
5252, 7800- 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

With respect to the veteran's service connection claim, VA 
satisfied its duty to notify by means of a January 2004 
letter from the agency of original jurisdiction (AOJ) to the 
appellant, issued prior to the AOJ's initial adjudication of 
the claim, which informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

The Board observes that the aforementioned letter did not 
provide the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  However, despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.
 
With respect to the veteran's increase evaluation claim, VA 
satisfied its duty to notify by means of a January 2004 
letter from the agency of original jurisdiction (AOJ) to the 
appellant.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The above 
notice did not set forth the relevant diagnostic code (DC) 
for the disability at issue.  However, this is found to be 
harmless error.  Indeed, the September 2004 statement of the 
case included such information, and included a description of 
the rating formula for all possible schedular ratings under 
those diagnostic codes.  As such, the failure to include such 
notice in the VCAA letter did not prejudice the veteran here.  
The January 2004 letter also failed to discuss the law 
pertaining to effective dates.  However, because the instant 
decision denies the veteran's claim for an increased rating, 
no effective date will be assigned.  As such, the absence of 
notice as to effective dates does not prejudice the veteran 
here.

It is unclear from the record whether in the January 2004 
VCAA notice letter the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
either his service connection or increased evaluation claim.  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence, for the following reasons.  The AOJ 
letter noted above informed him that additional information 
or evidence was needed to support his claims requested that 
he submit any medical reports that he had, and asked him to 
send the information or evidence to the AOJ.  Under such 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria and Analysis

1.  Service Connection--PTSD

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).   Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

The veteran asserts that service connection is warranted for 
PTSD.  His reported stressors include being injured in a 
grenade explosion and witnessing a friend get injured in an 
explosion.

In order to establish a claim of entitlement to service 
connection for PTSD, it is necessary to show that an in-
service stressor occurred.  With respect to whether the 
veteran engaged in combat with the enemy, his DD Form 214 
demonstrates that he received the Combat Infantryman Badge 
and the Bronze Star medal.  Therefore, the Board finds that 
the veteran was exposed to combat while in service. 

The Board notes that if combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat- 
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.  Here, the 
Board finds that the veteran's statements in the record 
regarding his combat-related stressors to be credible and 
consistent with the circumstances of his military combat 
activity.

Thus, the next inquiry is whether the veteran has a current 
PTSD diagnosis and whether such diagnosis is causally related 
to the veteran's service.  However, the record does not 
demonstrate that the veteran has a current PTSD diagnosis.  
Indeed, on a VA PTSD examination in February 2004, the 
examiner diagnosed the veteran with depressive disorder and 
reported that the veteran did not meet the criteria for PTSD.

The Board also acknowledges the veteran's contentions that 
his February 2004 VA examination was not adequate as the 
diagnosis that the examiner rendered was not consistent with 
the veteran's combat history and that a new VA examination is 
warranted.  A VA opinion is "necessary" under 38 U.S.C.A. 
§ 5103A(d)(West 2002) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. § 
5103A(c)(4) (West 2002).  In this case, the Board in 
reviewing the February 2004 VA examination observes that the 
examiner reviewed the veteran's claims file and referenced 
the veteran's combat history and history of his current 
symptomology.  He also provided the clinical findings of the 
veteran's mental status examination and reported why the 
veteran was not diagnosed with PTSD (here, because he did not 
meet the criteria used by mental health practitioners to 
diagnose PTSD).  Based on these findings, the Board finds 
that there is no evidence that that the VA examination was 
not adequate and as such, a new examination is not warranted. 

To the extent that the veteran contends that the examiner 
misdiagnosed him and that his depressive disorder was in fact 
PTSD, it must be pointed out that he has not established that 
he is an expert in any related field, and he is therefore not 
competent to express an authoritative opinion regarding an 
error in his diagnosis. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the veteran's association of his 
symptomology with the specific diagnosis of PTSD will not be 
accorded any probative weight.  The Board also again notes 
that veteran was provided the opportunity to submit 
additional medical evidence in support of his claim, 
including evidence showing a PTSD diagnosis.  However, a 
review of the veteran's claims file does not reflect that, to 
date, he has submitted any on his behalf.

Therefore, as the evidence of record does not demonstrate 
that the veteran has currently diagnosed PTSD, the Board 
concludes that an award of service connection is not 
justified.  Support for this conclusion is found in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court 
found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

In conclusion, although the veteran asserts that he has 
current PTSD that is related to service, the negative 
evidence of record is of greater probative value than his 
statements in support of his claim.  Therefore, as the 
competent evidence of record fails to establish that the 
veteran has current PTSD, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. 
§ 3.102 (2006), but does not find that the evidence is of 
such approximate balance as to warrant its application.

2.  Increased Evaluations--Scars

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2006). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

At the outset, the Board notes that the veteran filed his 
claim for an increased evaluation for his service-connected 
left iliac region donor site scar, on November 21, 2003.  
Therefore, the rating period for consideration on appeal 
begins on November 21, 2002, one year prior to the date of 
receipt of the claim upon which the April 2004 Notice of 
Disagreement was based.  38 C.F.R. § 3.400(o)(2)(2006).
	
The veteran asserts that an increased evaluation is warranted 
for his left iliac region donor site scar.  He is currently 
assigned a 10 percent evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).  This code provides that scars 
that are superficial and painful on objective demonstration 
warrant a 10 percent evaluation.  This is the maximum 
evaluation possible under this diagnostic code.  

The Board has also considered other potentially applicable 
diagnostic codes. However, 10 percent is also the maximum 
evaluation possible under Diagnostic Code 7802 (scars, other 
than head, face, or neck, that are superficial and that do 
not cause limited motion) and Diagnostic Code 7803 (scars, 
superficial, unstable).

Under Diagnostic Code 7801 (pertaining to scars, other than 
of the head, face or neck, that are deep or that cause 
limited motion), a 20 percent rating is warranted when the 
area or areas exceeds 12 square inches (77 sq. cm.).  A 30 
percent rating requires an area or areas exceeding 72 square 
inches (465 sq. cm.); while a 40 percent rating requires an 
area or areas exceeding 144 square inches (929 sq. cm.).  

In this case, on VA examination in February 2004, the 
examiner described the veteran's left hip scar as being 
approximately 2 cm by 1 mm, well-healed, linear, hypo-
pigmented, and non-adherent, with a symmetrical concavity 
beneath the site where the bone graft was taken.  She also 
reported that there was tenderness to deep palpation, but no 
edema or overlying skin abnormalities.  Based on these 
findings, because there is no evidence that the veteran's 
scar exceeds 12 square inches, the Board concludes that a 
higher, 20 percent evaluation is not warranted under 
Diagnostic Code 7801.

The Board has also considered whether the veteran would be 
entitled to an evaluation in excess of 10 percent under 
Diagnostic Code 7805, which is rated on limitation of 
function of the affected part.  Here, the applicable 
Diagnostic Code is 5252 (limitation of flexion of the thigh).  
However, the evidence of record does not demonstrate that the 
veteran experiences limitation of motion or function because 
of his scar.  In this regard, on examination in February 
2004, the veteran indicated that the scar did not limit 
function.  Thus, the Board finds that the veteran is not 
entitled to an evaluation in excess of 10 percent under 
Diagnostic Code 7805.

Therefore, in light of the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for his service-
connected left iliac region donor site scar and the claim 
must be denied.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.

Entitlement to an evaluation in excess of 10 percent for a 
service-connected left anterior iliac region donor site scar 
is denied.


REMAND

The veteran asserts that an increased evaluation is warranted 
for his service-connected right lower parietal scalp scar.  
The record reflects that the veteran underwent a VA scars 
examination in February 2004.  However, the Board observes 
that the examiner referenced a left temporal-parietal area 
scalp scar.  She did not provide any information pertaining a 
right lower parietal scar.  The Board is unsure if the left 
temporal parietal area scalp scar is in fact the right lower 
parietal scar and will not assume that it is.  Therefore, the 
Board finds that a new examination to determine the current 
nature and extent of the veteran's service-connected right 
lower parietal scar is warranted.  Such would be useful in 
the de novo adjudication of the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
scalp scar issue on appeal, in accordance 
with the decision in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), as well as 38 
U.S.C.A. 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  Specifically, the appellant 
and his representative should be informed 
as to the information and evidence 
necessary to substantiate his claim for 
an increased evaluation for his service-
connected right lower parietal scalp 
scar, including which evidence, if any, 
the veteran is expected to obtain and 
submit, and which evidence will be 
obtained by VA.  The veteran should also 
be advised to send any evidence in his 
possession pertinent to his appeal to the 
VA.  Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claim, including notice that a disability 
rating and an effective date for the 
award of benefit will be assigned in the 
event of award of any benefit sought.  
The veteran should be informed of all 
relevant diagnostic codes (DC) for the 
disability at issue, as well as a 
description of the rating formula for all 
possible schedular ratings under that 
diagnostic code(s).

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his right lower parietal 
scalp scar since November 2003.  After 
securing the necessary authorizations 
for release of this information, the AOJ 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

3.  The veteran should be afforded a VA 
examination by a dermatologist to 
determine the current nature and extent 
of his service-connected right lower 
parietal scalp scar.  The examiner should 
specifically identify the size of the 
scar, whether it is tender or painful, 
whether it is productive of any 
characteristics of disfigurement (i.e., 
adherence to underlying tissue, 
deformity, size, and elevation or 
depression of the scar), whether there 
are changes in the pigmentation of the 
veteran's skin, and whether the scar is 
manifested by exfoliation, exudation, or 
itching.

The examiner shall also report whether 
the function of the involved part is 
affected.

All necessary tests should be performed.  
The claims folders should be made 
available to the examiner in conjunction 
with the examination.
	
4.  Thereafter, the AOJ should 
readjudicate the veteran's
claim.  If the benefit sought remains unfavorable 
to the 
veteran, the AOJ should issue a supplemental 
statement of 
the case and afford the appropriate opportunity to
respond.  Thereafter, the case should be returned 
to the 
Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


